Citation Nr: 0208468	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including chronic obstructive pulmonary disease due to 
mustard gas exposure.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.  He has been determined to be incompetent for VA 
purposes, and the appellant is his guardian/custodian.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) that denied the appellant's claim, 
filed on behalf of the veteran, for service connection for a 
pulmonary disorder.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran had full-body exposure to mustard gas in 
service.  

2.  A chronic pulmonary disorder is not shown to have been 
present in service or for many years thereafter, and is not 
otherwise shown to be related to active service.  


CONCLUSION OF LAW

A pulmonary disorder, including chronic obstructive pulmonary 
disease due to mustard gas exposure, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.316 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran has pulmonary 
disability that was caused by his exposure to mustard gas 
during his period of military service in World War II.  
Review of the claims file reveals that the veteran requested 
in February 1998 that the appellant be named as his guardian.  
An April 1998 rating decision determined that the veteran was 
incompetent.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the November 1998 rating decision, the April 1999 
statement of the case (SOC) and the February 2002 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate the claim for service connection 
for a pulmonary disorder, and of the applicable laws and 
regulations.  In August 2001, the RO sent the appellant 
notification that informed her of what evidence was necessary 
in order for VA to grant the claim.  The Board concludes that 
the discussions in the rating decision, the SOC, and the SSOC 
adequately informed the appellant of the evidence needed to 
substantiate the claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in August 
2001 that requested additional evidence.  This letter 
notified the appellant of the type of evidence necessary to 
substantiate the claim.  It informed her that it would assist 
in obtaining identified records, but that it was her duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The record shows that the RO has secured 
the veteran's service separation examination report, along 
with VA and private medical treatment records that included 
copies of reports of VA medical examinations conducted 
throughout the years.  The appellant has not identified any 
additional records that may still be outstanding, and she 
specifically indicated in the May 1999 substantive appeal 
that she did not want to have a hearing before the Board.  

The veteran's separation medical examination from service in 
June 1946 noted that findings for the lungs were normal and 
that a chest X-ray was negative.  An October 1998 reply from 
the National Personnel Records Center in St. Louis, Missouri, 
to a request for the veteran's service medical records, 
including any records reflecting treatment for pulmonary 
disability due to mustard gas exposure, indicated that there 
were no such records on file and that the veteran's service 
medical records may have been destroyed in a July 1973 fire 
at the National Personnel Records Center.  

Private medical records dated in April and May 1981 included 
an April 1981 statement from J. L. P., M.D., that noted the 
veteran's treatment for a chronic cough that had lasted 
approximately four to six months, and his 20 year history of 
smoking.  April and May 1981 treatment records from St. 
Luke's Episcopal Hospital showed that pulmonary function 
testing in April 1981 revealed mild to moderate large lung 
airway obstruction and a history of the veteran having smoked 
from a young age, and that diagnoses were chronic bronchitis 
and pulmonary emphysema.  

At an August 1982 VA medical examination, the veteran gave a 
history of being unable to work since August 1980 due to 
bronchial asthma.  A diagnosis of chronic bronchial asthma 
(chronic obstructive pulmonary disease) was reported.  

In a February 1996 private medical statement, J. E. Ruiz 
Diaz, M.D., reported that the veteran had been treated for 
chronic pulmonary disease.  

VA outpatient records dated in November 1997 and October 2000 
indicated that the veteran had been treated for (chronic 
obstructive pulmonary disease) COPD.  

In a June 1998 medical statement, Dr. Ruiz Diaz indicated 
that the veteran had experienced COPD or emphysema for 
several years, and that the pulmonary disability could be due 
to his reported contact with mustard gas during his period of 
military service.  

A September 1998 report of contact between the RO and VA 
Central Office reflects an inquiry to the VA Program 
Management staff, as to whether the appellant's name appeared 
on the list of participants in mustard gas testing/training; 
the response was negative.  

After receiving the negative results from the National 
Personnel Records Center in October 1998, the RO forwarded a 
form to the veteran requesting that he show places and dates 
of treatment for pertinent disability in service (in order to 
follow-up on the previous request to National Personnel 
Records Center).  The response indicated that treatment for 
"mustard gas" occurred from 1944-1946 (the veteran's years of 
service) at the Panama Army hospital.  

Included with the appellant's submission of a substantive 
appeal to perfect the claim was a cassette recording from the 
veteran that described his exposure to mustard gas in service 
during two weeks of training with a group of soldiers in 
Costa Rica.  He told of experiencing a skin rash at the time 
which was treated washing in the sea each day.  

A third medical statement by Dr. Ruiz Diaz, dated in 
September 2001, again noted the history provided by the 
veteran of his exposure to mustard gas in service, and opined 
that if the veteran had been exposed to mustard gas in 
service, then his pulmonary condition was directly related to 
the exposure and irritant chemicals.  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in paragraph (b) of the regulation, 
38 C.F.R. § 3.316, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  (b) Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct (See 38 C.F.R. § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
38 C.F.R. §  3.303).  38 C.F.R. § 3.316.  

Other than the veteran's contentions of exposure to mustard 
gas in service, the evidence does not show that he was, in 
fact, so exposed.  His name did not appear on VA's list of 
participants in mustard gas testing/training, and there is no 
corroborating evidence to support his claim of mustard gas 
exposure during service.  

Although Dr. Ruiz Diaz indicated in his June 1998 and 
September 2001 statements that the veteran's pulmonary 
disability could be related to his history of mustard gas 
exposure during service, the Board notes that such history 
was provided to the physician by the veteran.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is not required to accept a physician's 
opinion that is based on the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  Clearly, the record 
does not support a finding that the veteran was exposed to 
mustard gas in service or that he had pulmonary disability 
during active duty.  

Because the evidence does not establish that the veteran 
experienced full body exposure to nitrogen or sulfur mustard 
or Lewisite during his period of military service, the Board 
finds that the provisions of 38 C.F.R. § 3.316 are not for 
application in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Fed. Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  

The only service medical record available is the separation 
examination report that is negative for pulmonary pathology.  
Attempts to make further inquiries regarding treatment in 
service have been unsuccessful, since the veteran has been 
unable to provide any detail regarding pertinent inservice 
treatment.  The evidence in this case shows that the initial 
clinical manifestation of any chronic pulmonary disability 
occurred many years after the veteran's separation from 
service.  When the veteran first filed a claim for benefits 
in 1982, he indicated that bronchial asthma had its onset in 
October 1981.  This corresponds with the medical records 
reflecting the first known treatment for chronic pulmonary 
disability in 1981; records from that period note that the 
veteran had been a smoker for more than 20 years.  The Board 
notes that, other than the statements from Dr. Ruiz Diaz 
addressed above, there has been no competent evidence 
presented that links the veteran's pulmonary disability to 
his period of military service.  Therefore, the Board finds 
that a grant of service connection for a pulmonary disorder 
on a direct basis is not warranted.  


ORDER

Service connection for a pulmonary disorder is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

